                  3:19-cv-03181-SEM-TSH # 50   Page 1 of 26
                                                                                  E-FILED
                                                       Thursday, 29 July, 2021 12:55:28 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


ANDREW WHITE,                           )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 3:19-CV-3181
                                        )
JOSEPH FELCHNER and                     )
ELLEN SWEENEY,                          )
                                        )
     Defendants.                        )


                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motions for Summary

Judgment filed by Defendant Joseph Felchner (d/e 32) and

Defendant Ellen Sweeney (d/e 43). Because the undisputed facts

demonstrate Defendants had probable cause and are, alternatively,

entitled to qualified immunity, the motions are GRANTED.

                           I. INTRODUCTION

     On July 13, 2019, pro se Plaintiff Andrew White filed this

cause of action against Defendants Ellen Sweeney, an Illinois

Secretary of State Police Investigator, and Joseph Felchner, a


                              Page 1 of 26
                 3:19-cv-03181-SEM-TSH # 50   Page 2 of 26




Rochester, Illinois Police Officer. See d/e 1. Plaintiff alleged

Defendants violated his civil rights when he was arrested after his

ex-girlfriend, Christine Lofton, accused him of stealing the title of

her vehicle, a 1995 Mercury Marquis, and having the vehicle

registered in his name. Plaintiff’s Complaint raised the following

claims against Defendant Sweeney: “deceptive practices, defamation

of character, [and] police misconduct.” See d/e 1 at 2. Plaintiff

alleged false arrest and police misconduct against Defendant

Felchner. See d/e 1 at 2.

     Defendants have now moved for summary judgment.

                        II. LEGAL STANDARD

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The movant bears the initial responsibility of informing the court of

the basis for the motion and identifying the evidence the movant

believes demonstrates the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine

dispute of material fact exists if a reasonable trier of fact could find

in favor of the nonmoving party. Carroll v. Lynch, 698 F.3d 561,
                             Page 2 of 26
                 3:19-cv-03181-SEM-TSH # 50   Page 3 of 26




564 (7th Cir. 2012). When ruling on a motion for summary

judgment, the court must consider the facts in the light most

favorable to the nonmoving party, drawing all reasonable inferences

in the nonmoving party's favor. Egan Marine Corp. v. Great Am.

Ins. Co. of New York, 665 F.3d 800, 811 (7th Cir. 2011).

              III. PLAINTIFF’S FAILURE TO COMPLY
                     WITH LOCAL RULE 7.1(D)

     Plaintiff failed to comply with Local Rule 7.1(D), as he did not

respond to each statement of undisputed fact listed by Defendants

and support the claim the fact is disputed with evidentiary

documentation referenced by specific page. See CDIL-LR

7.1(D)(2)(b)(2), (3). “A failure to respond to any numbered fact will

be deemed an admission of the fact.” CDIL-LR 7.1(D)(b)(6). See

McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 787 (7th Cir.

2019) (approving district court’s strict compliance of Rule 7.1(D)

against a pro se litigant).

     Plaintiff was on notice of what was required of him when

responding to the motions for summary judgment. In November

2020, when the Court denied Defendant Felchner’s first motion for

summary judgment as premature, the Court admonished Plaintiff


                              Page 3 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 4 of 26




that he must follow Local Rule 7.1(D) when responding to a motion

for summary judgment and must file any documentation he

references in his response. Opinion at 6 (d/e 29). In addition, on

the date Defendant Felchner filed his second motion for summary

judgment, he also filed a Notice Regarding Motion for Summary

Judgment which explained Rule 56 and the need to submit

affidavits or other documentary evidence contradicting Defendant’s

claims. Notice at 1 (d/e 35). Finally, on January 5, 2021 and

February 25, 2021, the Clerk sent Plaintiff notice that his responses

to the motions for summary judgment must set forth facts showing

a genuine issue of material fact for trial. Letter (d/e 37, 45). The

Letter advised Plaintiff that if he did not submit affidavits or other

documentary evidence contradicting the Defendant’s assertions, the

Defendant’s statement of facts would be accepted as true for

purposes of summary judgment. Id. Therefore, because Plaintiff did

not respond to the statements of undisputed facts in conformance

with Local Rule 7.1(D), the Court accepts as true, for purposes of

summary judgment, those facts that Defendants properly

supported.



                             Page 4 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 5 of 26




     Plaintiff also submitted additional facts in his response to

Defendant Sweeney’s motion, but he did not support those facts

with evidentiary documentation referenced by specific page. See

CDIL-LR 7.1(D)(2)(b)(5). The Court will consider only those

additional facts that are supported by his deposition (attached to

Defendants’ motions for summary judgment) when reviewing

Defendant Sweeney’s motion. Those facts include that Plaintiff was

in a dating relationship with Christine Lofton and he lived with

Lofton. Plaintiff purchased the vehicle from Lofton on July 10,

2018 for $1,000. Plaintiff submitted an application for new title on

July 13, 2018. He also was issued a registration certificate for the

vehicle and obtained insurance. On July 19, 2018, Plaintiff and

Lofton got into a heated argument and Plaintiff decided to leave for

a couple of days to let Lofton cool down. Plaintiff called the

Rochester police to oversee his peaceful removal of his personal

property from the premises. Later that same evening, Plaintiff

returned to obtain the vehicle while Lofton was at work.

                      IV. UNDISPUTED FACTS

     The following facts are taken from Defendants’ statements of

undisputed fact.
                             Page 5 of 26
                   3:19-cv-03181-SEM-TSH # 50      Page 6 of 26




      On June 5, 2018, Christine Lofton purchased a 1995 Mercury

Grand Marquis and submitted her title application on the same

day. The title was only in her name.

      On July 25, 2018, Christine Lofton filed an official complaint

with the Illinois Secretary of State Police alleging that Plaintiff stole

the Mercury on July 19, 2018. Lofton called the Illinois Secretary of

State and reported that Plaintiff filled out an application for the title

to the Mercury. Lofton did not receive the title by mail and thought

Plaintiff may have taken the title out of the mailbox. Plaintiff

submitted a title application for the Mercury around July 10, 2018.1

      An investigation was opened, and the matter was assigned to

Defendant Ellen Sweeney, an investigator with the Illinois Secretary

of State Police. On August 2, 2018, Defendant Sweeney spoke with

Lofton and requested paperwork to demonstrate her ownership of

the Mercury. Lofton presented Sweeney with the receipt for the

purchase. Lofton also gave Sweeney a copy of the Springfield Police

report for the stolen Mercury.




1The Court notes that Plaintiff testified he submitted the application for title on
July 13, 2018. Pl. Dep. at 14. However, the exact date—whether the 10th or
the 13th—is immaterial.
                                  Page 6 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 7 of 26




      Defendant Sweeney examined Lofton’s title application and

title and the title Plaintiff submitted, which allegedly contained

Lofton’s signature. Based on sixteen years of experience, Defendant

Sweeney believed Lofton’s signature was forged on the title

application Plaintiff submitted.

     On August 2, 2018, the Mercury’s title was ordered revoked.

The request was signed and ordered by Defendant Sweeney and her

supervisor. The license plates of the Mercury were also ordered

revoked.

     On August 3, 2018, Defendant Sweeney went to Plaintiff’s

address in Chatham and spoke with Plaintiff’s mother. Plaintiff’s

mother indicated Plaintiff did not reside at the address. Ten

minutes later, Plaintiff contacted Defendant Sweeney by telephone.

Defendant Sweeney told Plaintiff there was a discrepancy regarding

ownership of the Mercury and she needed to see his ownership

documents. Plaintiff disagreed that he needed to comply with

Defendant’s Sweeney’s request. Plaintiff indicated he had

registration for the Mercury but never received the title. Plaintiff

initially agreed to meet Defendant Sweeney on August 4 but called

back an hour later to say he knew there was a warrant out for his
                             Page 7 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 8 of 26




arrest and he would not be meeting with her. Defendant Sweeney

told him that if he refused to meet with her, she would enter the

vehicle in LEADS (the Law Enforcement Agencies Data System) as

stolen. Thereafter, based on a totality of the circumstances,

including Plaintiff’s refusal to demonstrate ownership of the

Mercury, Defendant Sweeney entered the vehicle in LEADS as

stolen.

     After learning from Plaintiff that there was an active warrant

for Plaintiff’s arrest, Defendant Sweeney ran Plaintiff’s information

in LEADS, which indicated there was an active warrant from the

Sangamon County State’s Attorney Office for theft of the Mercury.

Defendant Sweeney spoke with the Cass County Sheriff’s office to

see if a deputy or Beardstown police officer would check the JBS

parking lot for the vehicle, as Plaintiff indicated he worked there.

Beardstown police checked the JBS parking lots and could not

locate the Mercury. Defendant Sweeney was told by the

Beardstown police that Plaintiff had been fired and had not been in

the facility since July 27, 2018.

     On August 6, 2018, Plaintiff called Defendant Sweeney and

told her he had contacted the State’s Attorney’s Office and the
                             Page 8 of 26
                  3:19-cv-03181-SEM-TSH # 50   Page 9 of 26




warrant for his arrest was quashed. Defendant Sweeney again

asked Plaintiff if he was willing to meet to provide ownership

documents for the Mercury. Plaintiff indicated he had the title for

the Mercury and that was all he needed. However, the Illinois

Secretary of State never issued him a title. Defendant Sweeney

informed Plaintiff she was aware he no longer worked at JBS, and

Plaintiff became agitated. Defendant Sweeney instructed Plaintiff to

meet with her so the vehicle would not be considered stolen.

Plaintiff began yelling and using profanity. Defendant Sweeney

ended the call.

     On August 10, 2018, Defendant Sweeney received a phone call

from Lofton. Defendant Sweeney told Lofton the vehicle was

entered into LEADS as stolen and that Plaintiff refused to provide

ownership documents for the same.

     On August 10, 2018, Defendant Joseph Felchner, a police

officer for the Village of Rochester, Illinois, executed a traffic stop on

a 1995 Mercury driven by Plaintiff. Defendant Felchner contacted

Sangamon County dispatch to confirm the information showing on

his computer—that the vehicle was reported stolen—was accurate.

Sangamon County dispatch advised Defendant Felchner that the
                              Page 9 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 10 of 26




vehicle was stolen. Sangamon County dispatch contacted

Defendant Sweeney, who confirmed the vehicle was considered

stolen. In addition, Defendant Sweeney personally got on the radio

and spoke with Defendant Felchner, confirming the vehicle was

listed as stolen. Defendant Sweeney also confirmed to dispatch

that she had been in contact with Plaintiff and Plaintiff was aware

the vehicle was stolen.

     Plaintiff was taken into custody and charged with possession

of a stolen vehicle, driving with revoked registration, failure to

surrender revoked registration, and operating a vehicle with

revoked title. On August 20, 2018, Plaintiff was mailed the order of

revocation notifying him that the license plate for the Mercury had

been revoked. The Court takes judicial notice that the criminal

charges were later dismissed. See

www.records.sangamoncountycircuitclerk.org, Case Nos. 2018-TR-

020482, 2018-TR-020483, 2018-TR-020178; see also, e.g., In re

Salem, 465 F.3d 767, 771 (7th Cir. 2006) (taking judicial notice of

state-court dockets and opinions).




                             Page 10 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 11 of 26




                            V. ANALYSIS

     Defendants argue they are entitled to summary judgment

because they had probable cause to arrest or initiate the arrest of

Plaintiff. Alternatively, Defendants argue they are entitled to

qualified immunity.

A.   Legal Standard for Probable Cause and Qualified Immunity

     Probable cause is an absolute defense to any § 1983 claim for

false arrest. Abbott v. Sangamon Cty., Ill., 705 F.3d 706, 713-14

(7th Cir. 2013). Probable cause exists when the facts and

circumstances within the officer's knowledge would warrant a

reasonable person to believe that the arrestee committed, is

committing, or is about to commit an offense. Id. at 714; see also

Michigan v. DeFillippo 443 U.S. 31, 37 (1979). Whether an arrest

is supported by probable cause is usually a question of fact decided

by the jury. Abbott, 705 F.3d at 714. However, if the underlying

facts are undisputed, the court can make that decision on summary

judgment. Id.

     Probable cause requires only a substantial chance or

probability of criminal activity. Purvis v. Oest, 614 F.3d 713, 722-

23 (7th Cir. 2010) (holding that “[t]he evidence need not show that
                            Page 11 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 12 of 26




the officer’s belief is more likely true than false”). The inquiry is an

objective one, and the officer’s subjective state of mind is irrelevant.

Abbott, 705 F.3d at 714. “The reasonableness of the seizure turns

on what the officer knew, not whether he knew the truth or whether

he should have known more.” Carmichael v. Village of Palatine, Ill.,

605 F.3d 451, 457 (7th Cir. 2010).

     The existence of probable cause depends on the elements of

the criminal offense for which Plaintiff was arrested. Abbott, 705

F.3d at 715. However, an arrest can be supported by probable

cause that the arrestee committed any crime. Id.

     Qualified immunity provides an additional level of protection

to officers. Abbott, 705 F.3d at 714. In a false-arrest case, when

there is no probable cause, a defendant is entitled to qualified

immunity if “‘a reasonable officer could have mistakenly believed

that probable cause existed.’” Fleming v. Livingston Cty., Ill., 674

F.3d 874, 880 (7th Cir. 2012) (quoting Humphrey v. Staszak, 148

F.3d 719, 725 (7th Cir. 1998)). This is sometimes called “arguable

probable cause” and protects officers who reasonably but

mistakenly believe that probable cause exists. Abbott, 705 F.3d at



                             Page 12 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 13 of 26




714; see also Cibulka v. City of Madison, 992 F.3d 633, 638 (7th

Cir. 2021).

B.   Defendant Felchner Had Probable Cause to Arrest Plaintiff
     or, Alternatively, Had Arguable Probable Cause

     Defendant Felchner argues he had probable cause to arrest

Plaintiff for possession of a stolen vehicle based on the information

provided to him. Alternatively, Defendant Felchner argues he is

entitled to qualified immunity.

     Plaintiff responds that Defendant Felchner knowingly and

willfully acted unlawfully with the intent to deprive Plaintiff of his

civil rights and knowingly aided and assisted defendant Sweeney in

her unlawful acts in making the false arrest. Pl. Mem. (d/e 49). He

attaches no affidavits or other documentary evidence or any further

analysis.

     Plaintiff has failed to raise any material fact calling into

question Defendant Felchner’s claim that he had probable cause to

arrest Plaintiff. A person commits the offense of possession of a

stolen motor vehicle when he is in possession of a motor vehicle,

the vehicle was stolen, and the defendant knew it was stolen. 625




                             Page 13 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 14 of 26




ILCS 5/5-103(a)(1); People v. Frazier, 2016 IL App (1st) 140911, ¶

12.

      It is undisputed that Defendant Felchner ran the license plates

of the Mercury Plaintiff was driving and the computer system

showed the Mercury was reported stolen. Defendant Felchner

contacted Sangamon County dispatch to confirm the information.

Dispatch contacted Defendant Sweeney, who confirmed to dispatch

and Defendant Felchner that the vehicle was considered stolen.

Defendant Sweeney also told dispatch that she had been in contact

with Plaintiff and he was aware the vehicle was stolen.

      Police officers are entitled to rely on the reasonable

information relayed to them from police dispatch or from LEADS.

See United States v. Mounts, 248 F.3d 712, 715 (7th Cir. 2001)

(“[P]olice officers are entitled to rely on the reasonable information

relayed to them from a police dispatcher” and whether the officers

were given inaccurate information is immaterial); Dakhlallah v.

Zima, 42 F. Supp. 3d 901, 908-09 (N.D. Ill. 2014) (noting a

reasonable officer would have relied on LEADS when making a

probable cause determination, despite the plaintiff’s claim that the

order of protection had been vacated); see also, e.g., Dorato v.
                             Page 14 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 15 of 26




Smith, 108 F. Supp. 3d 1064, 1143–44 (D.N.M. 2015) (noting that

several courts have held an officer has probable cause to arrest the

driver of the vehicle for stealing the vehicle or knowingly operating a

stolen vehicle if the vehicle has been reported stolen, citing cases).

     Further, Defendant Sweeney had, prior to the arrest,

personally contacted Plaintiff and told Plaintiff the vehicle had been

stolen. The knowledge of Defendant Sweeney – that Plaintiff had

been told the vehicle was stolen – can be imputed to Defendant

Felchner under the collective knowledge doctrine. See United States

v. Sawyer, 224 F.3d 675, 680 (7th Cir. 2000) (when officers are in

communication regarding a suspect, the knowledge of one officer

can be imputed to the other officers under the collective knowledge

doctrine); Torry v. City of Chicago, 932 F.3d 579, 586 (7th Cir.

2019) (collective knowledge doctrine applies even when the

communication is by dispatch rather than face-to-face).

     Based on these undisputed facts, a reasonable person in

Defendant Felchner’s position would have believed Plaintiff

committed the offense of possession of a stolen vehicle. Because

Defendant Felchner had probable cause to arrest Plaintiff, he is

entitled to summary judgment.
                            Page 15 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 16 of 26




     Moreover, even if Defendant Felchner did not have probable

cause to arrest Plaintiff for possession of a stolen vehicle, he is

entitled to qualified immunity because he had arguable probable

cause for his actions. A reasonable officer in the same

circumstances and with the same knowledge as Defendant Felchner

could have reasonably believed probable cause existed in light of

well-established law. See, e.g., Holmes v. City of Chicago, 63 F.

Supp. 3d 806, 816–17 (N.D. Ill. 2014) (officers who relied on

another officer’s signal that the plaintiff solicited her for sex had

probable cause, or, alternatively, were entitled to qualified

immunity); Sutherland v. Bubrick, 2002 WL 31870160, *3 (N.D. Ill.

Dec. 23, 2002) (finding the officer was entitled to qualified immunity

because a reasonable officer was, under the circumstances, entitled

to “rely on the LEADS report rather than credit the claims of

innocence of the arrestee or his ex-wife, at least not without further

documentation”). Therefore, Defendant Felchner’s motion for

summary judgment is granted.




                             Page 16 of 26
                 3:19-cv-03181-SEM-TSH # 50   Page 17 of 26




C.   Defendant Sweeney Had Probable Cause to Initiate
     Plaintiff’s Arrest or, Alternatively, Had Arguable Probable
     Cause

     Both Defendant Sweeney and Plaintiff characterize Plaintiff’s

claim against Defendant Sweeney as a § 1983 false arrest claim.

See Pl. Mem. at 1 (d/e 48); Def. Sweeney Mem. at 7 (d/e 44). The

Court will proceed under that theory.

     Defendant Sweeney argues she had probable cause to initiate

the arrest of Plaintiff by entering the Mercury in LEADS as stolen.

She alternatively argues she is entitled to qualified immunity.

     Plaintiff argues the title and registration to the vehicle was

improperly revoked and his vehicle was improperly entered into

LEADS as stolen, leading to his arrest. He contends Defendant

Sweeney lacked probable cause to report the vehicle as stolen in

light of her knowledge that Plaintiff had a viable claim of ownership

to the vehicle. He argues qualified immunity should not apply

because Defendant Sweeney’s actions were “palpably

unreasonable.”

     Plaintiff fails to raise a genuine issue regarding whether

Defendant Sweeney had probable cause to initiate Plaintiff’s arrest

by revoking the Mercury’s title and registration and entering the
                             Page 17 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 18 of 26




Mercury in LEADS as stolen. The undisputed facts show it was

reasonable to rely on Lofton’s complaint that Plaintiff stole her

vehicle, and, therefore, Defendant Sweeney had probable cause.

     Probable cause “requires more than bare suspicion but need

not be based on evidence sufficient to support a conviction, nor

even a showing that the officer’s belief is more likely true than

false.” United States v. Moore, 215 F.3d 681, 685 (7th Cir. 2000)

(internal quotation marks and citation omitted). A report from a

credible victim can provide the basis for probable cause, unless

there is evidence the information or person providing the

information is not credible. Pasiewicz v. Lake Cty. Forest Pres. Dist.,

270 F.3d 520, 524 (7th Cir. 2001). If there is evidence that would

lead a reasonable officer to be suspicious, then the officer has a

duty to pursue reasonable avenues of investigation and may not

close her eyes to facts that would clarify the situation. Zitzka v.

Village of Westmont, 743 F. Supp. 2d 887, 908 (N.D. Ill. 2010).

     Defendant Sweeney first argues independent probable cause

existed because the Sangamon County State’s Attorney’s Office had

already issued a warrant for Plaintiff’s arrest based on the theft of

the Mercury and there is no evidence that she knew the warrant
                            Page 18 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 19 of 26




was issued without probable cause. However, taking the facts in

the light most favorable to Plaintiff, it appears Defendant Sweeney

entered the vehicle in LEADS as stolen before running Plaintiff’s

information in LEADS and determining there was an active warrant.

See Def. Sweeney Facts No. 15, 16. Moreover, Defendant Sweeney

states in her Affidavit that Plaintiff told her on August 6, 2018 that

the warrant was quashed. She later confirmed this, although when

she confirmed it is not disclosed, and she did not remove the

information she entered into LEADS about the vehicle being stolen.

Therefore, the Court does not find that the warrant provides

independent probable cause for Defendant Sweeney’s actions.

     However, the Court finds Defendant Sweeney had probable

cause based on the totality of the circumstances. Defendant

Sweeney had a report from a credible witness but also conducted

additional investigation that supported the report. It is undisputed

that Lofton filed an official complaint with the Illinois Secretary of

State, which indicated Lofton believed Plaintiff stole her Mercury on

July 19, 2018. Lofton also called the Illinois Secretary of State and

reported that Plaintiff had filled out an application for title to her

Mercury. She did not receive the title by mail and thought Plaintiff
                             Page 19 of 26
                  3:19-cv-03181-SEM-TSH # 50   Page 20 of 26




may have taken the title out of the mailbox when the application

was filled out.

     It is also undisputed that Lofton provided to Defendant

Sweeney a receipt for the purchase of the Mercury to prove

ownership and a copy of the Springfield Police report for the stolen

Mercury. Lofton submitted her title application for the vehicle on

June 5, 2018, the same day she purchased the vehicle, and titled it

only in her name.

     Further, Defendant Sweeney examined Lofton’s title

application and title and the title Plaintiff submitted that allegedly

contained Lofton’s signature. Based on sixteen years of experience,

Defendant Sweeney believed Lofton’s signature was forged on the

title application Plaintiff submitted. Defendant Sweeney then

requested the Mercury’s title and plates be revoked. Only after

contacting Plaintiff, who was unable or unwilling to provide

evidence that he owned the vehicle, did Defendant Sweeney enter

the vehicle in LEADS as stolen. These undisputed facts establish

that a reasonable person in Defendant Sweeney’s position would

have believed the vehicle was stolen by Plaintiff and in Plaintiff’s



                              Page 20 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 21 of 26




possession, thus justifying revocation of the title and plates

obtained by Plaintiff and entering the vehicle in LEADS as stolen.

     Plaintiff argues Defendant Sweeney’s sixteen years’ experience

is insufficient foundation to determine a forgery, revoke Plaintiff’s

plates and registration, and enter the vehicle in LEADS as stolen.

However, probable cause does not require evidence sufficient to

support a conviction. Holmes v. Village of Hoffman Estates, 511 F.

3d 673, 679 (7th Cir. 2007). That Defendant Sweeney believed the

signature was forged is sufficient to support the probable cause

determination, absent evidence that the belief was unreasonable.

See, e.g., Abbott, 705 F.3d at 716 (noting the plaintiff made no

argument it was unreasonable for the officer to rely on the

information from other officers and made no claim the other officers

were not reasonably credible). Plaintiff points to no such evidence.

     Plaintiff further asserts Defendant Sweeney did not have

probable cause because Plaintiff had a viable claim of ownership.

Plaintiff claims he purchased the vehicle from Lofton shortly before

they separated and it “was not a situation as between strangers

where one would have expected the parties to formalize a purchase

between them.” Pl. Resp. at 7 (d/e 48). He also notes Lofton
                            Page 21 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 22 of 26




reported only “believing” Plaintiff took the title from her mailbox and

she waited six days after Plaintiff removed the vehicle from her

premises before reporting the vehicle stolen. Plaintiff further asserts

that Lofton’s receipt for purchase predated Plaintiff’s application for

new title by about 45 days, which only established she was a prior

owner of the vehicle.

     The additional facts cited by Plaintiff do not affect the probable

cause determination or create a genuine issue of material fact.

Probable cause does not require certainty or even that it is more

likely than not that a crime has been committed. Hanson v. Dane

County, Wis., 608 F.3d 335, 338 (7th Cir. 2010) (the fact that there

were other possibilities for why there was no answer when the 911

dispatcher returned an incomplete emergency call did not defeat

probable cause). “A person’s ability to explain away seemly

damning facts does not negate the existence of probable cause, even

though it might provide a good defense should the case go to trial.”

Deng v. Sears, Roebuck & Co., 552 F.3d 574, 577 (7th Cir. 2009).

In fact, many accused individuals protest their innocence, but law

enforcement officers are not required to test such claims once

probable cause has been established. Speigel v. Cortese, 196 F.3d
                            Page 22 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 23 of 26




717, 724 (7th Cir. 1999). The “Constitution permits [police] to

initiate the criminal process and leave the sifting of competing

claims and inferences to detectives, prosecutors, judges, and juries

in the criminal prosecution.” Askew v. City of Chicago, 440 F.3d

894, 896 (7th Cir. 2006) (noting the inconsistencies to which the

plaintiff pointed were normal and did not affect the uncontested

facts that supplied probable cause for the plaintiff’s arrest). Given

the undisputed facts – that Lofton filed an official complaint and

presented proof of ownership, along with Defendant Sweeney’s

belief that Lofton’s signature was forged on Plaintiff’s registration

application and Plaintiff’s refusal or inability to provide proof of

ownership—a reasonable person would have probable cause to

believe the vehicle was stolen even in the face of Plaintiff’s denials.

     Plaintiff also argues Defendant Sweeney had made up her

mind before ever speaking to Plaintiff and that no proof of payment

by Plaintiff would have changed her determination that Lofton’s

signature on the application for new title was forged. This is nothing

more than speculation on Plaintiff’s part. Moreover, the probable

cause determination is an objective standard, and Defendant

Sweeney’s subjective beliefs are immaterial. See Abbott, 705 F.3d at
                             Page 23 of 26
                3:19-cv-03181-SEM-TSH # 50   Page 24 of 26




714 (an officer’s subjective state of mind is irrelevant to the

probable cause inquiry). Probable cause is an absolute defense to a

false arrest claim even if the officers acted upon a malicious motive.

Mustafa v. City of Chicago, 442 F.3d 544, 548 (7th Cir. 2006).

     Finally, Plaintiff notes he informed Defendant Sweeney that

the warrant for his arrest was withdrawn but Defendant Sweeney

refused to remove the report from LEADS that the vehicle was

stolen. Because Defendant Sweeney had independent probable

cause to believe Plaintiff committed a crime—separate and apart

from the fact that a warrant was issued for Plaintiff’s arrest by

another entity—the removal of the arrest warrant from LEADS did

not eliminate probable cause.

     Alternatively, even if Defendant Sweeney lacked probable

cause, she is entitled to qualified immunity. As noted above,

qualified immunity is available if there is arguable probable cause

for the arrest. Abbott, 705 F.3d at 714.

     Here, Defendant Sweeney had arguable probable cause to

initiate the arrest of Plaintiff, even if she was mistaken. See

Muhammad v. Pearson, 900 F.3d 898, 909 (7th Cir. 2018) (noting a

reasonable officer can have probable cause even if she turns out to
                             Page 24 of 26
                 3:19-cv-03181-SEM-TSH # 50   Page 25 of 26




have been mistaken and finding the officer had at least arguable

probable cause and was entitled to qualified immunity). Defendant

Sweeney had the report from Lofton that Plaintiff stole her vehicle.

Lofton had proof of purchase and applied for the vehicle’s title on

the date of purchase. Plaintiff applied for title only a little over a

month after Lofton purchased the vehicle and refused or was

unable to provide proof of ownership. Defendant Sweeney also

compared Lofton’s signatures and believed Lofton’s signature on

Plaintiff’s title application was forged.

     Based on these undisputed facts, a reasonable officer in the

same circumstances and with the same knowledge as Defendant

Sweeney could have reasonably believed that probable cause

existed in light. Spiegel, 196 F.3d at 723-26 (finding officer was

entitled to qualified immunity even though the victim waited nearly

a month to make a report and there were inconsistencies in the

report and where there was evidence the victim’s charge against the

plaintiff was retaliatory).

     For all these reasons, Defendant Sweeney is entitled to

summary judgment.



                              Page 25 of 26
              3:19-cv-03181-SEM-TSH # 50   Page 26 of 26




                        VI. CONCLUSION

     For the reasons stated, Defendant Joseph Felchner’s Motion

for Summary Judgment (d/e 32) and Defendant Ellen Sweeney’s

Motion for Summary Judgment (d/e 43) are GRANTED. The Clerk is

DIRECTED to enter final judgment in favor of Defendants Joseph

Felchner and Ellen Sweeney and against Plaintiff Andrew White.

THIS CASE IS CLOSED.

ENTERED: July 28, 2021

FOR THE COURT:
                           s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                          Page 26 of 26
